Order entered September 19, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00758-CV

                          EQUINE HOLDINGS, LLC, Appellant

                                             V.

                              MICHAEL JACOBY, Appellee

                     On Appeal from the 298th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-18-18005

                                         ORDER
       Before the Court is appellant’s September 18, 2019 unopposed motion for an extension of

time to file a reply brief. We GRANT the motion and extend the time to September 30, 2019.


                                                    /s/   ROBERT D. BURNS, III
                                                          CHIEF JUSTICE